Appeal of OTIS WELD RICHARDSON and EDWARD B. RICHARDSON, Executors under the Will of CATHERINE E. RICHARDSON, deceased.Richardson v. CommissionerDocket No. 1685.United States Board of Tax Appeals1 B.T.A. 1196; 1925 BTA LEXIS 2635; May 21, 1925, decided Submitted April 27, 1925.  *2635 O. W. Richardson, Esq., for the taxpayer.  L. C. Mitchell, Esq., and J. F. Greaney, Esq., for the Commissioner.  Before STERNHAGEN, TRAMMELL, and Love.  The taxpayer appeals from a determination under the Revenue Act of 1921 of a deficiency in estate taxes amounting to $6,770.90.  Some of the facts were conceded.  The matters in issue were (1) the value of securities at the time of death, and (2) whether the decedent had made a gift in contemplation of death, within the meaning of the statute, consisting of property transferred in trust, within two years prior to her death.  FINDINGS OF FACT.  Catherine E. Richardson died in March, 1922.  The Board finds that the following properties, among others not in dispute, were included in the decedent's gross estate, and that the values thereof at the date of death were as follows: Real estate$475,00013 shares Proprietors Rowes Wharf Corporation, at $2,00026,00020 shares Proprietors Boston Pier & Long Wharf, at 141 1/42,825140 shares Central Wharf & Wet Dock Corporation, at 13018,200The executors expended in behalf of the estate the amount of $555.74, covering fees paid to notary*2636  public, stenographer, and attorney in connection with this appeal.  November 21, 1921, the decedent executed a trust instrument pursuant to which she transferred to the trustee therein named certain money and securities, in trust for the payment of the education of her grandchildren and for the payment of rent and other expenses incurred by her sons by reason of their spending the summer near her at her request.  The property so transferred amounted to approximately $47,000, the exact amount not being in evidence.  No part of the amount so transferred was a gift made in contemplation of death.  The Commissioner determined a deficiency of less than $10,000 of estate tax.  DECISION.  The deficiency should be recomputed by including in the gross estate the values of real estate and securities as above listed; by including in deductions the item of $555.74; and by excluding from the gross estate the amount transferred by the decedent prior to her death in accordance with the trust instrument.  Final determination of the amount of the deficiency will be made on consent or on 20 days' notice, under Rule 50.